—Appeal from a judgment (denominated order) of Supreme Court, Jefferson County (Gilbert, J.), entered February 1, 2001, which granted the CPLR article 78 petition and, inter alia, annulled respondents’ denial of petitioners’ application for an area, variance.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed without costs for reasons stated in decision at Supreme Court, Jefferson County, Gilbert, J. Present—Pigott, Jr., P.J., Hurlbutt, Kehoe, Burns and Gorski, JJ.